DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–15 and 20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “mixing the preheated sludge with a wet-oxidized fraction to obtain a reaction mixture”. The claim then goes on to recite “mixing the fraction with an oxidizing agent to obtain the wet-oxidized fraction”. Respectfully, this second limitation is confusing. How can the wet-oxidized fraction be obtained if it was already used in the second step? It is unclear whether or not the claim is attempting to convey that a second quantity of the wet-oxidized fraction is obtained. As such, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim. Because it is indeterminable what is being required by the claim, a comparison of this claim and its dependent claims against the prior art could not be made.
Claim 4 recites “obtaining a second fraction from the HTC-treated sludge and subjecting the second fraction to flashing to obtain at least one steam fraction and a cooled fraction, wherein the at least one steam fraction is used in the preheating step”. However, given the language of claim 1,the preheating step has already occurred. As such, it is unclear how a product of the method of claim 1 (i.e., at least one steam fraction) can be used in a method that has already occurred.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773